DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the Office action mailed on 03/03/2022 has been withdrawn. The instant office action is being submitted to provide additional clarity to the rejection of claims 12-20 provided below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3  7, & 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US Pub no. 2020/0058580 A1)
Regarding claim 1, Lin et al discloses an integrated circuit (fig. 1), comprising: a substrate (11)having a doped region (120) [0019]; a plurality of first metallic elements (313a-313d)coupled to the doped region (120) and separated from each other by an oxide region (140) [0032]; a first set of metallic contacts(210a/210b) coupled between one of the plurality of first metallic elements (313a of 313a-313d)and the doped region(120), and a second set of metallic contacts(210c/210d) coupled between another of the plurality of first metallic elements (313b of 313a-313d)and the doped region(120): and a first capacitor(C1) over the plurality of first metallic elements(210a/210b) comprising a second metallic element(320d), and a third metallic element(410b)[0050].
Regarding claim 2, Lin et al discloses  wherein each metallic contact of the first set of metallic contacts (210a/210b)  forms a current path between the doped region(120) and the one of the plurality of first metallic elements  (210a/210b)  to draw current away from the doped region(120) . The recitation “to draw current away from the doped region” with respect to the manner in which a claimed apparatus  is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus  " if the prior art apparatus  teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 3, Lin et al discloses  wherein the each metallic contact of the second set of metallic contacts(210c/210d)  forms a current path between the doped region (120) and the another of the plurality of first metallic elements (313a of 313a-313d) to draw current away from the doped region (120) The recitation “to draw current away from the doped region” with respect to the manner in which a claimed apparatus  is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus  " if the prior art apparatus  teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 7, Lin et al discloses an integrated circuit package (fig. 1) having a plurality of semiconductor devices(M1/M2) , at least one semiconductor device comprising: a substrate (110)having a doped region(120); a plurality of metallic elements(313a-313d) coupled to the doped region (120)and separated from each other by an oxide layer(140)[0032]; and a first set of contacts (210a/210b)coupled between one of the plurality of metallic elements(313a-313d) and the doped region(120), and a second set of contacts(210c/210d)  coupled between another of the plurality of metallic elements (313b of 313a-313d)and the doped region(120): and at least one capacitor (C1)formed over the plurality of metallic elements(313a-31d), the at least one capacitor comprising: a top electrode(410b), and a bottom electrode(320dd)[0050].
Regarding claim 9, Lin et al discloses wherein each of the plurality of metallic elements(313a-313d) extend outwardly from a center area of the doped region (120) (fig. 1). 
Regarding claim 10, Lin et al discloses wherein each contact (210a/210b)of the first set of contacts forms a current path between the doped region(120) and the one of the plurality of  metallic elements (313a-313d)  to draw current away from the doped region(120) fig. 1). The recitation “to draw current away from the doped region” with respect to the manner in which a claimed apparatus  is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus  " if the prior art apparatus  teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 11, Lin et al discloses  wherein each contact of the second set of contacts (210c/210d)  forms a current path between the doped region and the another of the plurality of metallic elements(313a-313d)   to draw current away from the doped region. The recitation “to draw current away from the doped region” with respect to the manner in which a claimed apparatus  is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus  " if the prior art apparatus  teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim(s) 16, 18 & 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takizawa (US Pub no. 2021/0074631 A1)
Regarding claim 16, Takizawa et al discloses (fig. 1) a method of making an integrated semiconductor device, comprising the steps of: providing a substrate(10) having a doped region (14a)[0017][0020]; forming contacts (31)coupled to the doped region (14a)[0025]: forming metallic elements(51d) over the substrate (10)such that each metallic element (51d)is coupled to the doped region(14a) through a corresponding set of the contacts(31)[0021][0025]; and forming an oxide layer (51a) to separate the metallic elements (51d)from each other[0024]; and forming a capacitor (C1)over the first metallic elements(51d) by the steps comprising: depositing a first metallic layer (61)over the substrate (10)and the metallic elements(51d)[0026] fig. 1; and depositing a second metallic layer (63)over the first metallic layer(61)[0029].
Regarding claim 18, Takizawa et al discloses wherein the metallic
elements (51d) are formed as metallic strips that extend (vertically)outwardly from a center area of the doped region(14a)( fig. 1).
Regarding claim 19, Takizawa et al discloses (fig. 1) a method of making an integrated circuit package having at least one substrate (10) having a doped region (14a)[0017][0020], the method comprising: forming contacts (31)coupled to the doped region(14a)[0025] fig. 1: forming  metallic elements (51d)over the at least one substrate (10) such that each metallic element (51d) is coupled to the doped region(14a) through a corresponding set of the contacts (31)[0025]; and forming an oxide layer (51a)to separate the metallic elements  (51d)from each other[0024]; and forming a capacitor (C1)over the metallic elements(51d) by the steps comprising: depositing a first metallic layer (61) over the at least one substrate (10) and the  metallic elements (51d)[0026] fig. 1; and depositing a second metallic layer (63) over the first metallic layer (61) [0029].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub no. 2020/0058580 A1) in view of Tsai (US Pub no. 2017/0149404 A1)
Regarding claim 4, Lin et al discloses all the claim limitations of claim 1 but fails to teach oxide region functions as a ground for current in the doped region.
However, Tsai et al discloses a MOS capacitor comprising a ground ILD (1502 having a ground mesh (114) [0090].[0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lin et al with that of Tsai et al to improve signal integrity.

Claims  5 &  6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub no. 2020/0058580 A1) in view of Ho (US Pub no. 2017/0098604 A1)
Regarding claim 5, Lin et al discloses all the claim limitations of claim 4 but fails to teach further comprising a second capacitor coupled to the first capacitor.
However, Ho et al teaches a second capacitor coupled to the first capacitor[O006]. It would have been obvious to one of ordinary skill in eth art before the
effective filing date of the invention to modify Lin et al with the teachings of Ho et al in order to meet the breakdown voltage specification.
Regarding claim 6, Ho et al discloses wherein the first capacitor and the second
capacitor are coupled to one another in series [0006].
Claims  12, 14, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Steeneken (US Pub no. 2013/0316646 in view Bonifield (US Patent 8890,223 B1)
Regarding claim 12, Steeneken et al discloses an integrated circuit package (fig. 1 & fig. 2)having at least two semiconductor devices(106 and 108) (fig. 1) , each of the semiconductor devices (106 and 108)comprising: a substrate(210) and active cmos components[0036].
Steeneken et al  fails to teach a plurality of metallic elements coupled to the doped regions by contacts and separated from each other by an oxide layer, the plurality of contacts spaced apart along the plurality of metallic elements and configured to draw current away from the doped region; and at least one capacitor formed over the plurality of metallic elements, the at least one capacitor comprising: a top electrode, and
a bottom electrode. 
Bonifield et al discloses an integrated circuit package (fig. 1) semiconductor device having: a  substrate(102) having a doped region (s/d region)(fig. 1); a plurality of metallic elements (108) coupled to the doped region(s/d region) by contacts (114) and separated from each other by an oxide layer(col. 4,lines 30-31), the plurality of contacts (114)spaced apart along the plurality of  metallic elements(108) and configured to draw current away from the doped region(S/d region) (examiner notes that the metallic element (108) are directly coupled to contacts(114) that are directly coupled to s/d regions and are capable of performing the function of drawing current away) ;  and at least one capacitor (116)formed over the plurality of metallic elements (108), the at least one capacitor comprising; a top electrode (124), and a bottom electrode (118).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Steeneken et al with the teachings of Bonifield et al to integrate the isolation components.
Regarding claim 14, Bonifield et al discloses wherein the plurality of metallic elements (108) are strips of metallic material (fig. 1).
Regarding claim 15, Bonifield et al discloses wherein each of the plurality of metallic elements(108) extend outwardly from a center area of the doped region(s/d region)(fig. 1)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub no. 2020/0058580 A1) in view of Tao (US Pub no. 2015/0115407 A1).
Regarding claim 8, Lin et al  discloses all the claim limitations of claim 7 but fails to teach wherein the plurality of first metallic elements are coupled to a ground.
Tao et al teaches an isolator wherein metallic elements (254)are coupled to a
ground (268). It would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to modify Lin et al  with the teachings of Tao et al to provide stabilization.

Claim  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeneken (US Pub no. 2013/0316646 A1) in view of Bonifield (US Patent 8890,223 B1) in view of Tao (US Pub no. 2015/0115407 A1).

Regarding claim 13, Steeneken et al as modified by Bonifield et al discloses all the claim limitations of claim 12 but fails to teach wherein the plurality of first metallic elements are coupled to a ground.
Tao et al teaches an isolator wherein metallic elements (254)are coupled to a
ground (268). It would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to modify Steeneken et al &  Bonifield et al with the teachings of Tao et al to provide stabilization.


Claims 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US Pub no. 2021/0074631 A1) in view of Bonifield (US Patent 8890,223 B1).
Regarding claim 17, Takizawa et al discloses all the claim limitations of claim 16 but fails to teach wherein each of the metallic elements is formed by depositing a metallic precursor layer over the substrate and selectively removing portions of the metallic precursor layer.

However, Bonifield et al discloses forming metallic interconnects wherein each of  the metallic element (308) is formed by depositing a metallic precursor layer over the substrate and selectively removing portions of the metallic precursor layer (col. 3, lines 64-67, col. 4 lines 1-29) (fig. 3a).  It would have been obvious ton on of ordinary skill in the art before the effective filing date of the invention to modify Takizawa et al with the teachings of Bonifield since forming metallic interconnects is a particular known technique that is  recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)
Regarding claim 20, Takizawa et al discloses all the claim limitations of claim 19 but fails to teach wherein each of the metallic elements is formed by depositing a metallic precursor layer over the at least one substrate and selectively removing portions of the metallic precursor layer.

However, Bonifield et al discloses forming metallic interconnects wherein each of  the metallic element (308) is formed by depositing a metallic precursor layer over the substrate and selectively removing portions of the metallic precursor layer (col. 3, lines 64-67, col. 4 lines 1-29) (fig. 3a).  It would have been obvious ton on of ordinary skill in the art before the effective filing date of the invention to modify Takizawa et al with the teachings of Bonifield since forming metallic interconnects is a particular known technique that is recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)
                                                 Response to Arguments
Applicant’s arguments filed 11/10/2021 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment filed 11/10/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813